Election/Restrictions
Applicant’s election without traverse of Group II drawn to a method of making in the reply filed on August 26, 2020 is acknowledged.  Claims of Group I (claims 1-25) were cancelled.  Applicant provided species for each component of the reaction as required.  This election/restriction is deemed final.

Status of the Claims
Claims 1-25 are cancelled.
Claims 26-60 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Method of making claims 26-60 are free of the art and fully enabled.  The closest relevant art is: He et al Science, 2014, 343, 1216-1220. (PTO-1449)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN MABRY/
Primary Examiner
Art Unit 1625



/John Mabry/Primary Examiner, Art Unit 1625